Citation Nr: 1218322	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-03 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for a right groin keloid scar.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1957 to May 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2012, the Veteran withdrew his request for a hearing before the Board.

The RO has notified Veteran that if he wishes to file a claim for a skin condition other than the groin scar he should file a claim with the RO.
 
The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

In his claim in September 2008, in notice of disagreement in May 2009, and in a statement in February 2010, the Veteran identified records from Beale Air Force Base and Travis Air Force Base in support of his claim.  As there are some records from the Department of the Air Force, and as it is not clear that the relevant records have been obtained, and as VA will make as many request as necessary to obtain records from a Federal agency, unless the records cannot be found or further efforts to obtain the records would be futile.







Accordingly, the case is REMANDED for the following action:

1.  Request the treatment records from the Beale AFB and Travis AFB pertinent to the Veteran's claim.  

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  If additional evidence shows a material change in the disability or there is a need to verify the current severity of the disability, afford the Veteran a VA examination for the keloid scar.  

The VA examiner is asked to describe whether the Veteran's scar is associated with underlying soft tissue damage; causes functional loss, is unstable, or is painful on examination. 

The Veteran's claims file must be made available to the examiner for review. 

3.  After the development has been completed, readjudicate the claim for an initial compensable rating for right groin keloid scar.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.








The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


